Citation Nr: 0733957	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  05-00 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


FINDING OF FACT

The impairment from the veteran's PTSD most nearly 
approximates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
30 percent for PTSD have note been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A rating of 30 percent is warranted for PTSD if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran contends that the symptomatology associated with 
his PTSD warrants a rating higher than 30 percent.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability at issue.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Scores ranging from 31 to 40 reflect "Some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school)."  Id.

A score of 41 to 50 is indicated where there are "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job)."  Id.

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id. 

A score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships." Id.  

In the present case, the evidence shows that the social and 
industrial impairment from the veteran's PTSD most nearly 
approximates the occupational and social impairment with 
reduced reliability and productivity contemplated by the 
assigned evaluation of 30 percent.  The evidence demonstrates 
that the veteran's PTSD has been manifested by nightmares; 
flashbacks; intrusive thoughts; anxiety; disturbances of 
motivation and mood; suicidal ideation and suicide attempts; 
guilty feelings; irritability; anger; threatening behavior; 
frustration; frequent loss of temper; problems controlling 
anger; paranoia; chronic sleep impairment; insomnia; 
flattened affect; memory loss; hypervigilance; social 
isolation; social withdrawal; difficulty maintaining 
effective social and occupational relationships; depression; 
difficulty adapting to stressful circumstances; concentration 
problems; hostility; distrust; chronic fatigue; numbing; 
avoidance behavior;; exaggerated startle response; obsessive, 
ritualistic behavior; problems with interpersonal 
communication; feelings of hopelessness and helplessness; 
inability to form emotional attachments with others; sadness; 
and low self-esteem.  

Since the effective date of service connection for PTSD in 
May 2001, the veteran has been receiving treatment for his 
PTSD at VA facilities and Vet Centers.  In addition to his 
outpatient treatment, he participated in the PTSD Residential 
Rehabilitation Program at the VA Medical Center in Baltimore, 
Maryland from August 2002 to October 2002.  He also 
participated in a residential rehabilitation program at the 
VA Medical Center in Martinsburg, West Virginia from December 
2002 to March 2003, and in a six week inpatient PTSD program 
at the VA Medical Center in Salem, Virginia from February 
2005 to March 2005.  During these in-patient programs, he was 
awarded temporary total disability evaluations under 
38 C.F.R. § 4.29.   

In essence, the evidence shows that the veteran's PTSD has 
been productive of symptoms that fall in the 30 percent, 50 
percent, and 70 percent levels.  The symptoms themselves, 
however, are not the determinative factor; rather, it is the 
resulting social and occupational impairment that is 
paramount.  In the Board's opinion, the resulting social and 
occupational impairment is most consistent with the reduced 
reliability and productivity required for a 30 percent 
evaluation. The Board notes that, during examination in April 
2006, the veteran reported impaired impulse control and 
unprovoked irritability and periods of violence.  In 
addition, he reported experiencing anxiety attacks in March 
2005 and near constant panic attacks, five to six times per 
week on examination in April 2006.  These are symptoms listed 
under the 70 percent rating.  The record also indicates that 
the veteran maintained employment until 2000 or 2001, and it 
is reported that he retired due to symptomatology associated 
with his PTSD disability, and that he is still unable to work 
due to his PTSD.  The GAF scores provided during outpatient 
treatment, VA examinations and fee-based examinations, are 
indicative of moderate and serious impairment, as well as 
major impairment in several areas.  

In determining that a rating in excess of 30 percent is not 
in order, the Board notes that although the veteran has 
experienced disturbances of motivation and mood and 
difficulty establishing and maintaining effective work and 
social relationships throughout the initial rating period; 
there were only two occasions when the veteran presented with 
a flattened affect on mental status examination and one 
instance of his displaying circumstantial speech.  The Board 
also notes that the veteran did not report daily panic 
attacks until his fee-based examination in April 2006 and he 
no longer reported such attacks during outpatient treatment 
in June 2006.  The Board also notes that although the veteran 
has reported short-term memory loss and forgetfulness; there 
is no evidence of impairment of long-term memory.  
Furthermore, the majority of the veteran's GAF scores 
received throughout the rating period have been indicative of 
moderate impairment.  Moreover, the record reflects that 
although the veteran has indicated that his dog is best 
friend, he has maintained a good relationship with his mother 
throughout the initial rating period, even though he was 
required to put her in a nursing home, and that he has 
attempted to maintain a relationship with his sons.  The 
record also shows that he has been able to establish good 
relationships with his comrades in some of the PTSD 
outpatient treatment programs that he has participated in.  

The Board also notes that although the veteran has reported 
obsessional ritualistic behavior, such as continuously 
locking windows and doors, on one or two occasions, there is 
no evidence that this behavior has interfered with routine 
activities.  In addition, although the evidence shows that 
the veteran has suffered from depression throughout the 
initial rating period, the evidence also shows that he has 
been able to live and function independently, and even 
provide care for his ailing mother.  Finally, the Board notes 
that although the veteran has reported unprovoked 
irritability and an inability to control his anger and his 
temper throughout the initial rating period, but he did not 
report periods of violence until the April 2006 fee-based 
examination and he no longer report such behavior during his 
most recent VA outpatient treatment.  

In short, although the veteran was described as totally 
disabled and unable to work due to his PTSD symptoms at the 
end of his six-week inpatient program in March 2005, neither 
the symptoms reported in the subsequent treatment records or 
the VA examination in April 2006 support this conclusion.  He 
was seen for follow-up treatment at two to four month 
intervals.  When seen in June 2006, the veteran was described 
as retired.  His insight and judgment are usually described 
as good, his speech as normal, and his affect as congruent 
and full or minimally restricted in range.  

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The record reflects that in September 2001, prior to the 
initial adjudication of the claim, and in March 2006, the 
veteran was provided with the notice required by section 
5103(a), to include notice that he submit any pertinent 
evidence in his possession.  In addition, he was provided 
notice concerning the effective-date element of the claim by 
another letter mailed in March 2006.  The Board notes that, 
even though the letters requested a response within 60 days, 
they also expressly notified the veteran that he had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (evidence must be 
received by the Secretary within one year from the date 
notice is sent).

The Board also notes that all pertinent, available evidence 
has been obtained in this case.  The veteran has been given 
VA examinations in connection with this claim, and neither 
the veteran nor his representative has identified any 
additional evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were not prejudicial to the veteran.


ORDER

A rating in excess of 30 percent for PTSD is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


